Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US P. No. 2020/0053244) in view of Shima (US P. No. 2007/0204045).
As to claim 1, Yamada teaches a management server (i.e., a download server 200 in fig. 1) configured to be connected, via a network (100 in fig. 1), to a plurality of image forming devices (4 in fig. 1, p. [0023]) and an information processing device (PC 1 in fig. 1) having a printer driver (i.e., the model of information of the printer would be in the application program p. [0006]), the management server comprising: one or more memories (12, 13 in fig. 1); and one or more processors (CPU 11 in fig. 1) that execute a set of instructions (from 14 in fig. 1) to: 

However, Yamada does not teach the server manages, for each location, network information of an image forming device belonging to the location. Shima teaches the above limitation (fig. 1 indicates the location of PCs and printers via the network INT and the table of management information in fig. 4 also list the location of each printers).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Yamada to manage for each location, network information of an image forming device belonging to the location. The suggestion for modifying the server of Yamada can be reasoned by one of ordinary skill in the art as set forth above by Shima because the modified server system would increase the functionalities to know more details of the information of any devices via the network in which the server can communicate with them and provide the data or information to those devices.
As to claim 8, Yamada teaches the management server according to claim 1, wherein a range of IP addresses and/or host names are managed for each location as the network information (p. 0069] and Shima also teaches that limitation in the management table in fig. 4)


identify a location to which the information processing device belongs, based on the network information being managed, upon receiving from the information processing device a notification (i.e., t4 device changing notification in fig. 2) that a network setting (100 in fig. 1) of the information processing device has been changed (p. [0006]); and transmit, to the information processing device, a device setting of the printer driver (i.e., the model of information of the printer would be in the application program p. [0006]) based on the information of a print performance corresponding to an image forming device belonging to the location being identified p. [0089], [0090].
However, Yamada does not teach the server manages, for each location, network information of an image forming device belonging to the location. Shima teaches the above limitation (fig. 1 indicates the location of PCs and printers via the network INT and the table of management information in fig. 4 also list the location of each printers).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the server of Yamada to manage for each location, network information of an image forming device belonging to the location. The suggestion for modifying the server of Yamada can be reasoned by one of ordinary skill in the art as set forth above by 
As to claim 10, Yamada teaches a non-transitory computer readable storage medium on which is stored a computer program for making a computer execute a control method for a management server (i.e., a download server 200 in fig. 1) configured to be connected, via a network (100 in fig. 1), to a plurality of image forming devices (4 in fig. 1, p. [0023]) and an information processing device (PC 1 in fig. 1) having a printer driver (i.e., the model of information of the printer would be in the application program p. [0006]), the management server comprising: one or more memories (12, 13 in fig. 1); and one or more processors (CPU 11 in fig. 1) that execute a set of instructions (from 14 in fig. 1) to: 
identify a location to which the information processing device belongs, based on the network information being managed, upon receiving from the information processing device a notification (i.e., t4 device changing notification in fig. 2) that a network setting (100 in fig. 1) of the information processing device has been changed (p. [0006]); and transmit, to the information processing device, a device setting of the printer driver (i.e., the model of information of the printer would be in the application program p. [0006]) based on the information of a print performance corresponding to an image forming device belonging to the location being identified p. [0089], [0090].
However, Yamada does not teach the server manages, for each location, network information of an image forming device belonging to the location. Shima teaches the above limitation (fig. 1 indicates the location of PCs and printers via the network INT and the table of management information in fig. 4 also list the location of each printers).
.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art such as Yamada (US P. No. 2020/0053244) in view of Shima (US P. No. 2007/0204045), which is recorded in this office action, does not teach the scope of claim 2 such as “the management server acquires a network setting and information of print performance from each of the plurality of image forming devices; identify, based on the network setting being acquired and the network information being managed, a location to which each of the plurality of image forming devices belongs; and update, for each location, the device setting of the printer driver based on information of print performance of an image forming device belonging to the location”, and claim 7 such as “the management server executes the set of the instructions to: identify, upon receiving information about a job from the information processing device, a location to which the information processing device belongs, based on the network information being managed, and register the job to a job list corresponding to the location being identified; and identify, upon receiving a job list acquisition request from an image forming device, a location to which the image forming device belongs, based on the network information being managed, and respond, to the image forming device, a job list corresponding to the identified location” and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Watanabe (US P. No. 2013/0135672) discloses a client terminal to accept a change of print setting, a printing apparatus to execute printing, and a Web server for allowing a Web browser of the client terminal to display a print preview image created by reflecting a changed print setting, which are connected by a network, wherein the client terminal comprises: a print setting section which, in cases where a print setting is changed on a screen, notifies the Web server of the changed print setting and requires creation of a print preview image, and when a predetermined time period has elapsed after the print setting was changed, notifies the Web server of a request of acquiring the print preview image created by reflecting the changed print setting

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 24, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672